Citation Nr: 1635172	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  12-24 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for residuals of mercury poisoning, to include an adrenal disorder and anemia.

2. Entitlement to service connection for an immune deficiency disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from November 1978 to September 1980.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the RO. The Board remanded the issues on appeal in September 2014 and April 2015 for further development of the record. 

Finally, the Veteran expressed disagreement with the December 2014 rating decision of the RO that denied entitlement to service connection for posttraumatic stress disorder (PTSD). The Board's review of the claims file reveals that the Agency of Original Jurisdiction (AOJ) is still taking action on this issue. As such, the Board will not accept jurisdiction over it at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

Examination of the record regrettably indicates that the Veteran's due process right to a requested hearing has not been satisified and the appeal is REMANDED to the AOJ. VA will notify the Veteran if further action is required.


REMAND

In a letter dated November 6, 2013, the Veteran was advised that her claims file was being transferred to the Board for disposition. She was advised that she had 90 days from the date of the letter or until the Board issued a decision to request to personally appear before the Board to give testimony concerning her appeal.  

In correspondence received at the RO on November 19, 2013, the Veteran, responding to the November 6, 2013 letter, requests "a personal hearing with a traveling judge in Seattle, WA." In August 2015 correspondence, the Veteran, in pertinent part, states "I was given a letter that said I would be contacted to have a traveling judge and I was never contacted or given one." The Veteran has requested a hearing before a Veterans Law Judge (VLJ) at the RO. 
 
Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Board hearing in accordance with her request. The RO should notify the Veteran and her representative of the date, time and place of the hearing. See 38 C.F.R. § 20.704(b) (2015). After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures. 
 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

